Case 2:19-cv-05027-DSF-JPR Document 26 Filed 07/08/20 Page 1 of 1 Page ID #:2255
                                                                             JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



     KRISTEN COOK,
           Plaintiff,                    CV 19-5027 DSF (JPRx)

                     v.                  JUDGMENT

     NOVO NORDISK, LLC, et al.,
           Defendants.



        The Court having granted Defendant’s motion for summary
     judgment,

        IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
     the action be dismissed with prejudice, and that Defendant recover
     costs of suit pursuant to a bill of costs filed in accordance with 28
     U.S.C. § 1920.



     Date: July 8, 2020                 ___________________________
                                        Dale S. Fischer
                                        United States District Judge
